GANTT, P. J.
The defendant was jointly indicted with William Bradford and Mattie-Holt for the mnrder of L. T. Holt in Pemiscot county on May 5/1899. He was duly arraigned and pleaded not guilty, a severance was granted, and he was tried alone, found guilty of murder in the first degree and sentenced to be hanged. He appeals to this court.
The facts are few and simple. The defendant is a brother of Mattie Holt and his co-defendant William Bradford.
Por some cause not disclosed, unless as defendant stated in one of his many confessions, Holt, the deceased, was cruel to his wife, these three conspired to murder L. T. Holt.
Mrs. Holt and William Bradford induced defendant to do the killing by the promise of a horse and twenty-five dollars. Defendant was working for a neighbor, but on Monday he claimed to be sick. On Priday, May 5th, his brother William came and took his place to work. Defendant armed himself with a single-barreled breech-loading shotgun, and went to a spot on a private road leading from Virginia township to Braggadocia, in Pemiscot county. The road runs through the timber, and at the point of the homicide the timber was very heavy and the ground-low and marshy. Seating himself on a log near the road the defendant awaited the coming of his victim on his return that evening. About four o’clock deceased came riding along in a walk. Defendant says deceased saw him sitting there, but neither spoke. Just as deceased passed him, defendant raised his gun and shot deceased through the right side. The horse sprang forward in a run and carried deceased about one hundred and fifty yards, when the deceased fell off and the horse ran home riderless.
Seeing deceased fall, defendant reloaded his gun and followed rapidly until he reached the prostrate form of de*95ceased, and to make sure of his work he placed the gun near the head of the dying man and blew out his brains. The' defendant went home, took the main-spring out of his gun-lock and another fixture and put them in a small box and put this small box in an old rag box. Having dismantled his gun, he went to the field and held a whispered conference with William Bradford. William then informed their employer that Holt’s horse had come home with the saddle bloody and they were afraid he had been killed. This neighbor and others went to the home of Bradford the defendant, and found the gun still fresh from the recent shots, and after a search found the missing parts of the lock. The neighborhood was aroused and they started to find Holt. It was a dark, stormy night, however, and the party got lost in the swamp, and went to a neighbor’s and waited till morning, when they soon found the dead body. Defendant and his brother were induced to go to the place where the body lay, and the inquest was held. Their conduct and manner excited suspicion, and a warrant was procured for them and their sister, Mrs. Holt. That night after much questioning defendant voluntarily confessed the killing and stated that his brother and sister were his accomplices. He said he felt better as soon as he confessed. He had relieved 'his conscience. After that he had no hesitancy of telling anyone that he killed deceased, and all the circumstances. His defense was insanity.
The indictment is as follows, omitting caption:
“The grand jurors for the State of Missouri, summoned from the body of the county of Pemiscot and State of Missouri, upon their oath present and charge that Jack Bradford, late of the county of Pemiscot and State of Missouri, on the 5th day of May, 1899, at and in the county of Pemiscot and State of Missouri, in and upon one L. T. Holt, then and there being, feloniously, willfully, deliberately, premeditatedly and of his malice aforethought, did make an assault, and with a dangerous weapon, to-wit, a shotgun, then and there loaded *96with gunpowder and leaden balls, which he, the said Jack Bradford, in both his hands, then and there had and held at and against him, the said L. T. Holt, then and there feloniously, on purpose, and of his malice aforethought, willfully, deliberately and premeditatedly did shoot off, and discharge; and with the shotgun aforesaid, and the gunpowder and leaden balls, aforesaid, then and there feloniously, and on purpose, and of Ms malice aforethought, willfully, deliberately, and premeditatedly did shoot and strike Mm the said L. T. Holt, in and upon the right side of him, the said L. T. Holt, giving to him, the said L. T. Holt, then and there, with the dangerous and deadly weapon, to-wit, the shotgun aforesaid, and the gunpowder and leaden balls aforesaid, in and upon the right side of him, the said L. T. Holt, one mortal wound of the breadth of one inch,. of which mortal wound, the said L. T. Holt then and there immediately and instantly died. And the grand jurors aforesaid, upon their oath aforesaid, do further present and charge that William Bradford and Mattie Holt, before the said felony and murder was committed in the manner and form aforesaid, and by the means aforesaid, at the time and place aforesaid, did then and there unlawfully, feloniously, willfully, deliberately, premeditatedly and of their malice aforethought, incite, move, procure, aid, counsel, hire and command him, the said Jack Bradford to do and commit the said felony and murder aforesaid, in the manner and form aforesaid, and by the means aforesaid, at the time and place aforesaid; and the grand jurors aforesaid, upon their oath aforesaid, do say that Jack Bradford, William Bradford and Mattie Holt, him the said L. T. Holt, at the time and place aforesaid, in the manner and by the means aforesaid, feloniously, on purpose, willfully, deliberately, premeditatedly and of their malice aforethought, did then and there kill and murder, contrary to the form of the statute in such cases made and provided, and against the peace and dignity of the State.”
*97Learned counsel for defendant ask a reversal on various grounds all of which we proceed to consider.
I. The indictment is assailed because they assert that it fails to charge that the homicidal act itself was done with a felonious purpose. Reference to the indictment, however, will refute this contention. The charge is that the defendant “with the shotgun aforesaid and the gunpowder and leaden balls aforesaid, then and there feloniously and on purpose and of his malice aforethought, willfully, deliberately and premeditatedly did shoot and strike him, the said L. T. Plolt in and upon the right side of him, the said L. T. Holt, giving to him, the said L. T. Holt, then and there, with the dangerous and deadly weapon, to-wit, the shotgun aforesaid, and the gunpowder and leaden balls aforesaid, in and upon the right side of him, the said L. T. Holt, one mortal wound of the breadth of one inch, of which mortal wound, the said L. T. Holt then and there immediately and instantly died.”
The indictment is in all respects sufficient. [State v. Hudspeth, 150 Mo. 12; Heydon’s case, 4 Coke Rep. 41a; 3 Chitty’s Crim. Law, 750.]
II. The admission of defendant’s various confessions is insisted to be error.
Instead of extorting a confession from defendant, he was told that he didn’t have to make any; that if he hadn’t committed the crime, they wouldn’t have him admit it for the world. The utmost extent that any witness went to was that some one said to him, that if he had been dragged into this crime it was likely to go lighter with him, but if he didn’t do it to confess to nothing, but if he had done it it was likely to go lighter with him in court. Other witnesses, especially the officers, testify unequivocally that no threats were made to extort his confession and no hope of reward held out to him.
The mere expression of one of the guard that it was likely to go lighter with him if he did confess was no more than the expression of an opinion of one who had no authority to make *98it easier on tbe prisoner. It was no promise. [State v. Hopkirk, 81 Mo. loc. cit. 286; State v. Patterson, 73 Mo. 695.] Again and ag-ain, without the slightest coercion or duress and with no promise of clemency the defendant confessed to the killing of Holt. Clearly no error was committed in receiving his confessions in evidence.
III. The instructions are assailed but they are such as have been approved over and over again by this court. All that was asked in defendant’s instructions had already been given by the court of its own motion, and when this is done it is not error to refuse to multiply instructions, but rather to be commended.
IY. The evidence as to the sanity or insanity of defendant was all submitted to the jury, and there was ample evidence to support their verdict that he was sufficiently sane to know the right from the wrong of the terrible act which he committed. It is true, two physicians after an examination of a few minutes testified that in their opinion he was insane when they examined him, but the cross-examination of these experts disclosed that neither had ever made a specialty of the subject and they were compelled to admit that the facts testified to as to defendant’s conduct and capacity to do business up to the very time of the assassination, his statement that his conscience was greatly relieved after he had confessed his part in the murder, all pointed strongly to the sanity of the defendant.
The case developed a terrible condition of depravity. The cool and deliberate assassination of a man by his own brother-in-law for twenty-five dollars, and an insignificant horse, at the instigation of the murdered man’s wife and her brother, adds another dark page to the history of crime. We find no error in the record and nothing to ameliorate the crime of which the jury found the defendant guilty.
The judgment is affirmed, and the sentence of the law is directed to be executed.
Sherwood and Burgess, JJ., concur. ,